  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSHUA RYAN SMITH,                       )
                                         )
        Plaintiff,                       )
                                         )           CIVIL ACTION NO.
        v.                               )            2:18cv796-MHT
                                         )                 (WO)
CRENSHAW COUNTY DETENTION                )
FACILITY and NICHOLAS                    )
BLUE,                                    )
                                         )
        Defendants.                      )

                                      OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff Joshua Ryan

Smith, a state prisoner, filed this lawsuit asserting

that,    while       he   was    an    inmate    at    defendant      Crenshaw

County        Detention         Facility,       defendant      correctional

officer shot him with a taser gun and sexually harassed

him.         This   lawsuit      is   now     before    the   court    on   the

recommendation of the United States Magistrate Judge

that     the        Crenshaw      County        Detention     Facility        be

dismissed because it is not an entity subject to suit

under        § 1983.       There        are     no     objections     to    the

recommendation.            After       an     independent     and     de    novo
review   of   the   record,   the   court   concludes   that   the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 11th day of October, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
